Citation Nr: 0824262	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from February 1971 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Waco, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran appeared at a hearing before the undersigned at 
the RO in May 2008.  A transcript of this hearing is in the 
claims folder. 

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran has current tinnitus as the result of service 
connected hearing loss.


CONCLUSION OF LAW

Tinnitus is proximately due to a service connected 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.310(a) (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran contends that he has developed tinnitus as a 
result of acoustic trauma sustained during active service.  
He notes that he served on an aircraft carrier, and that the 
shop where he worked was just below the flight deck.  The 
veteran further notes that service connection for his 
bilateral hearing loss has already been established. 

The service treatment records are negative for complaints or 
a diagnosis of tinnitus.  

The post service medical records first show complaints of 
tinnitus at a June 2003 VA audiological assessment, when the 
veteran reported constant tinnitus.  

At July 2005 VA hearing examination, the veteran stated that 
he experienced a constant high-pitched ringing in both ears.  
He was unsure of when he first noticed the ringing and did 
not think he remembered or noticed the ringing when he was in 
the military.  On this basis, the examiner opined that the 
veteran's tinnitus was not related to his military service.  

Entitlement to service connection for bilateral hearing loss 
was established in an August 2005 rating decision.  

A December 2005 letter from the veteran's private doctor 
states that the veteran reports experiencing constant 
bilateral ringing tinnitus since his wartime days in Vietnam.  
The veteran was also noted to have bilateral severe high 
frequency hearing loss.  The examiner opined that the hearing 
loss was likely the cause of the veteran's tinnitus.  

The veteran testified at the May 2008 hearing that he 
recalled experiencing ringing in his ears during active 
service.  See Transcript. 

Entitlement to service connection for bilateral hearing loss 
has been established.  The July 2005 VA examiner believed 
that tinnitus was not related to service because the veteran 
did not recall experiencing this disability during service.  
However, the December 2005 private doctor has opined that the 
veteran's tinnitus is likely due to his hearing loss.  
Regardless of whether or not the veteran first noted his 
tinnitus during service, a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  Therefore, entitlement to 
service connection for tinnitus is established.  38 C.F.R. 
§ 3.310(a).


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The veteran was last afforded a VA hearing examination in 
June 2005.  In statements received since June 2005 and in his 
testimony at the May 2008 hearing, the veteran asserts that 
his hearing loss has increased in severity since June 2005.   
He requests that he be afforded a new VA examination in order 
to ascertain his current level of hearing loss.  

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the disability, the VA must 
provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  As the veteran now 
claims that his hearing loss is currently worse than it was 
at the time of the last VA examination, the Board finds that 
he must be scheduled for a new VA examination of his hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of his bilateral hearing loss.  
All indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


